[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-10629              SEP 02, 2011
                                                                       JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                          D.C. Docket No. 4:10-cr-00069-SPM-WCS-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

     versus

CARL WAYNE ZEIDERS,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (September 2, 2011)

Before BARKETT, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Zeiders appeals the life term of supervised release imposed after he pled

guilty to failing to register as a sex offender in violation of 18 U.S.C. § 2250(a).
Zeiders argues that because the district court erroneously stated at the plea hearing

that he would be subject to a term of only three years of supervised release, this

Court should vacate his sentence and remand with directions to reduce his term of

supervised release to three years. Zeiders also argues that his sentence was

procedurally unreasonable, because the judge failed to explain the sentence, and

substantively unreasonable, because it is greater than necessary to achieve the

sentencing purposes articulated in 18 U.S.C. § 3553(a).1

       There is no dispute that the district court erred in stating during Zeiders’

plea hearing that Zeiders faced only a three year term of supervised release.

However, because Zeiders did not object to this error in the district court, we

review for plain error. United States v. Brown, 586 F.3d 1342, 1346 (11th Cir.

2009), cert. denied 130 S. Ct. 2403 (2010). “This requires [Zeiders] to show a

clear error that prejudiced him by affecting his substantial rights.” Id. To satisfy

this burden, Zeiders must show “‘a reasonable probability that, but for the error, he

would not have entered the plea.’” Id. at 1347 (quoting United States v.

Dominquez Benitez, 542 U.S. 74, 83 (2004)). Zeiders has proffered no evidence

indicating that his plea would have been different if not for the district court’s



       1
         When reviewing the reasonableness of a sentence, we apply an abuse of discretion
standard. Gall v. United States, 552 U.S. 38, 56 (2007).

                                              2
error, and thus we find no reversible error based on the district court’s

misstatement of the maximum term of supervised release.

       Nor can we say, on this record, that the sentence imposed by the district

court was procedurally unreasonable.2 During the sentencing hearing the district

court requested arguments from each side and, after listening to those arguments,

explicitly stated that it had considered the § 3553(a) factors and sentencing

guidelines, and had “tailored the sentence to take into account the facts and

circumstances surrounding this particular case.” The district court was not

required to individually discuss each factor. United States v. Flores, 572 F.3d

1254, 1271 (11th Cir. 2009) (holding that a district court is not required to discuss

each § 3553(a) and only needs to have set forth enough to show that it has

considered the parties’ arguments and have a reasoned basis for the sentence

imposed).

       Finally, Zeiders argues that a life term of supervised release is a

substantively unreasonable sentence because it is greater than necessary to achieve




       2
          The district court commits a procedural error if it improperly calculates the guidelines
range, treats the Guidelines as mandatory, fails to consider the relevant § 3553(a) factors,
chooses a sentence based on clearly erroneous facts, or fails to explain the given sentence.
United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

                                                 3
the purposes of sentencing articulated in 18 U.S.C. § 3553(a).3 In support of this

argument, Zeiders points to two cases in which the defendants were sentenced to

equivalent or lesser terms of supervised release and argues that his crime, in

comparison to the more serious crimes committed by those defendants, does not

warrant the same or a harsher sentence. See United States v. McBride, 511 F.3d

1293 (11th Cir. 2007); United States v. Irey, 612 F.3d 1160 (11th Cir. 2010).

However, that we may believe a different sentence might have been more

appropriate is an insufficient reason to reverse the sentence imposed by the district

court. See United States v. Alfaro-Moncada, 607 F.3d 720, 735 (11th Cir. 2010),

cert. denied, 131 S.Ct. 1604 (2011). The guidelines range for term of supervised

release for a sex offense is five years to life. U.S.S.G. § 5D1.2(a)-(c). Here, the

district court considered the § 3553(a) factors and imposed a sentence within this

range. See United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (holding that

we expect a within-guidelines range sentence to be reasonable). Zeiders has

offered no evidence to suggest that the district court improperly weighed the §

3553(a) factors. Nor has he explained why, in light of the facts of this particular

case, the sentence imposed is greater than necessary to achieve the sentencing



       3
         A sentence is substantively unreasonable if it fails to carry out the purposes of
sentencing. United States v. Dean, 635 F.3d 1200, 1209 (11th Cir. 2011).

                                                 4
purposes. Accordingly, we cannot say the district court abused its discretion in

sentencing Zeiders to a life term of supervised release.

      AFFIRMED.




                                          5